Citation Nr: 1217459	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-27 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected right knee disability.

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee disability.

3.  Entitlement to service connection for a psychiatric disorder claimed as secondary to service-connected disability.

4.  Entitlement to service connection for a lumbar spine disorder claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from February 1992 to August 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The appellant is seeking service connection for problems variously diagnosed as depression and a mood disorder.  Thus, this service connection issue has been recharacterized as one of service connection for a psychiatric disorder.

In January 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  At that hearing, the appellant submitted a letter from his primary care physician at VA and stated on the record that he wanted the Board to consider that evidence in the first instance.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there exists a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  

The appellant submitted additional medical evidence to the Board in February of 2012; this evidence consisted of a letter from his primary care physician at VA and relates to the appellant's psychiatric disorder.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant has submitted a written waiver of review of the newly submitted medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND section below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement dated January 23, 2012, and in his testimony given that day prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 10 percent for the right knee disability.

2.  In a written statement dated January 23, 2012, and in his testimony given that day prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 10 percent for the left knee disability.

3.  The Veteran's psychiatric disorder (diagnosed as mood disorder and depression) is etiologically related to his service-connected right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an evaluation in excess of 10 percent for the right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an evaluation in excess of 10 percent for the left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for the establishment of service connection for a psychiatric disorder secondary to the service-connected knee disabilities have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On January 23, 2012, the Veteran was afforded a Travel Board hearing at the RO.  A transcript of the hearing testimony has been associated with the claims file.  The transcript of the hearing shows that the appellant withdrew his appeals for his claims of entitlement to increased evaluations for his right and left knee disabilities.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  In addition, the appellant submitted a written statement to that effect.  Therefore, the appeals for those two claims were withdrawn.  See 38 C.F.R. § 20.204.

Because the appellant has withdrawn his appeals as to the issues of entitlement to increased disability rating for the right and left knee disabilities, there remain no allegations of errors of fact or law for appellate consideration as to those two particular issues.  Accordingly, the Board does not have jurisdiction to review the appeals of the right and left knee increased rating claims, and dismissal of those issues is warranted.

II.  Service connection claim

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Given the disposition as to the psychiatric disorder service connection claim, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with that claim constituted harmless error.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he has a psychiatric disorder that is due to his service-connected disabilities.  He has submitted written statements to that effect from himself, his wife and his niece.  He has also provided testimony to the effect that his depression stems from the pain and loss of function he experiences as a result of his service-connected right and left knee disabilities.

In November 2008, the appellant was afforded a VA examination by a psychologist to determine the nature and etiology of any psychiatric disorder found to be present.  The examiner reviewed the claims file and medical records for the appellant.  The examining psychologist rendered an Axis I diagnoses of mood disorder, secondary to the bilateral knees, with depressive features.  The examiner listed significant life losses related to the knee condition on Axis IV (which is supposed to reflect the psychosocial and environmental factors contributing to any diagnosed psychiatric disorder).  

The evidence of record includes VA treatment records that reflect a diagnosis of depression.  In April 2008, the appellant had a positive depression screen that was suggestive of mild depression.  In June 2008, his primary care provider noted that he had been more depressed secondary to his limitations due to his knees.  The clinical assessment was depression.  In January 2009, depression was again noted.  The appellant's depression was described as worse in December 2009; he stated that he had lost interest in doing things and that he was fatigued and bored all the time.  The appellant's active problem list included a notation of depression in October 2010.  That same month, the appellant underwent a psychiatric assessment in connection with his fitness for gastric bypass surgery; the provider did not diagnose any psychiatric disorders.  However, the appellant's primary care treatment notes continued to reflect a clinical assessment of depression throughout 2010, and into 2011.  

A February 2012 letter from the appellant's primary care provider at VA indicates that the appellant had become more depressed about his medical condition over the five years she had been treating him.  The doctor opined that that the appellant's depression is due to his knee and back pain.

The medical evidence of record indicates that a VA psychologist and a VA primary care physician have each considered the appellant's psychiatric disorder to be caused by, or a result of, his service-connected right and left knee disabilities.  There is no competent, objective evidence to the contrary; and therefore, service connection for a psychiatric disorder secondary to service-connected disability is warranted.  

At the very least, there is an approximate balance of evidence both for and against the claim that the appellant's psychiatric disorder is etiologically related to his right and left knee disabilities.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a psychiatric disorder secondary to the right and left knee disabilities is warranted. 






ORDER

The appeal as to the issue of entitlement to a disability evaluation in excess of 10 percent for the right knee disability is dismissed.

The appeal as to the issue of entitlement to a disability evaluation in excess of 10 percent for the left knee disability is dismissed.
 
Entitlement to service connection for a psychiatric disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disability. He contends that his low back disorder is secondary to his service-connected right and left knee disabilities because they have caused him to walk with an altered gait.  He has submitted a January 2012 letter from his primary care physician at VA who wrote that the appellant had developed some lumbar pain which was related to years of altered walking.

While the appellant was afforded a VA medical examination in October 2008, the examiner did not render any opinion as to the nature and etiology of any lumbar spine pathology.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the existence of credible evidence of lumbar spine symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical opinion be obtained on remand.

Furthermore, as reflected in the written argument and testimony of record, the appellant has contended that his current lumbar spine problems are caused by, related to, or affected by, the service-connected right and left knee disabilities.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

38 C.F.R. § 3.310 was amended in September 2006; the appellant submitted his lumbar spine claim in June 2008.  The amendment is applicable in this case and sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it is clear that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the change amounted to a substantive change.  The present case does not predate the regulatory change and the requirement for the establishment of a baseline before an award of service connection may be made is applicable.

The RO has never obtained a medical opinion on the question of whether the appellant's claimed lumbar spine pathology is etiologically related to the service-connected right and left knee disabilities.  In addition, the RO did not obtain a medical opinion that included consideration of a theory of secondary service connection by way of aggravation vis-à-vis the bilateral knee disability.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  

On remand, VA is to consider the applicability of the Allen decision to the question of whether the appellant's current lumbar spine pathology is etiologically related to his service-connected right and left knee disabilities.  VA must also obtain a medical opinion on the question of whether the appellant's service-connected bilateral knee disability has caused or aggravated any lumbar spine pathology.  Further development of the medical evidence and adjudication on these bases are therefore indicated.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any lumbar spine condition since 2008.  After securing the necessary release(s), obtain any such records that have not been previously secured.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any additional evidence identified by the appellant, schedule an orthopedic examination to determine the nature, extent, onset date and etiology of the appellant's claimed lumbar spine pathology.  The claims file must be made available to and reviewed by the examiner; the examiner must state that said review was accomplished.  Any testing deemed necessary, such as X-rays or other imaging studies, must be performed.

The examiner is to consider the information in the claims file and provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  The examiner is to offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's service connected disabilities, as follows:

(a)  Does the Veteran currently have any chronic thoracolumbar pathology?  If so, list each diagnosis.

(b)  Is any portion of the Veteran's current claimed pathology causally or etiologically related to any one of his service-connected disabilities (right knee, left knee, right ankle), including by way of aggravation?

(c)  If the appellant's service-connected disabilities aggravated, contributed to, or accelerated any lumbar spine pathology, to what extent, stated in terms of a percentage, did the disabilities so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  Ensure that the theories of secondary service connection and service connection by way of aggravation are considered.

7.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be given.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


